        Case 2:19-cv-00352-RB-CG Document 17 Filed 08/12/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MARIO ACOSTA,

        Petitioner,

v.                                                            No. CV 19-352 RB/CG

DANIEL PETERS, et al.,

        Respondents.

                      ORDER TO FILE A RESPONSE TO GROUND ONE
                        AND QUASHING ORDER TO SHOW CAUSE

        THIS MATTER is before the Court upon review of the record. Mr. Acosta has

agreed to dismiss grounds two, three, and four, in his Petition, (Doc. 1). As such, the

Court will issue proposed findings and a recommended disposition on the substance of

ground one, Mr. Acosta’s claim that the state court failed to suppress his confession.

(Doc. 1 at 5). Having conceded that this claim has been properly exhausted,

Respondents are directed to respond to the merits of ground one.

        IT IS THEREFORE ORDERED that Respondents shall file a written response

addressing the merits of Mr. Acosta’s first claim for relief no later than September 14,

2020.

        IT IS FURTHER ORDERED that the Court’s Order to Show Cause, (Doc. 16), is

hereby QUASHED.

        IT IS SO ORDERED.


                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
